Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 are pending as of the response filed on 10/15/21. Claims 13-14 are withdrawn from examination due to the restriction requirement. Claims 1-12 and 15-18 are currently under examination. 
The rejection of claims 12 & 15 under 35 USC 112(b) is withdrawn in view of the amendments.
Claims 1, 10-12, and 18 were previously rejected under 35 USC 103 over Esperester. Applicant’s arguments in response to this rejection are summarized and addressed below.

Applicant has argued Esperester relates to the use of ambroxol for preparing a pharmaceutical composition for treating painful conditions in the mouth and pharyngeal cavity, and it has been found that, when administered locally in suitable doses, ambroxol has a good pain relieving effect in addition to being well tolerated. Applicant has asserted the invention relates to the use of ambroxol or one of the pharmaceutical salts thereof for treating pain in the oral and/or pharyngeal cavity, most particularly for treating acute sore throats (para [0008-0009]). Applicant has further pointed to para [0021-0022] of Esperester: “Ambroxol is a metabolite of the secretolytic bromhexine . The two active substances represent a very well-tolerated combination of active substances which positively influences the dual effect of 

Applicant’s arguments are not found persuasive. While the passages in Esperester referred to by Applicant have been considered, it is maintained that Esperester clearly teaches pharmaceutical compositions comprising both ambroxol and bromhexine for treating pain in the oral and/or pharyngeal cavity, and the instant claims, because of the term “comprising”, don’t exclude the presence of additional, unrecited agents, such as ambroxol. See MPEP 2111.03 (I): “The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps”. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Since Esperester clearly includes bromhexine within the pain relieving composition, the instant claims are obvious in view of Esperester. 

Applicant has further argued the examples disclosed in Esperester investigate the activity and tolerance of suckable tablets containing 20 mg. (Ex. 1) or 20 or 30 mg. (Ex. 2) of ambroxol HCl compared with placebo in treating acute sore throats. Applicant has argued the conclusion of these experiments is that the administration of suckable tablets containing 20 or 

Applicant’s arguments are not found persuasive. While the examples in Esperester have been considered, it is maintained Esperester also clearly teaches pharmaceutical compositions for treating pain to comprise ambroxol and bromhexine, and therefore it would have been prima facie obvious to one of ordinary skill in the art to have treated acute pain due to an oral or pharyngeal condition comprising administering a composition comprising ambroxol and bromhexine. See MPEP 2123: “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). As discussed earlier, the instant claims have comprising language, and therefore don’t exclude the presence of additional active agents, such as ambroxol. 

Applicant has referred to the present application as clearly demonstrating the efficiency of bromhexine for treating pain in numerous case reports of patients consulting a specialized physician due to pain. Applicant has submitted: “For instance, in case report 1 a patient having osteoarthritis in both knees received knee replacement followed by chronic postsurgical pain in one knee and hence experienced nociceptive and neuropathic pain. Both knees showed a local 
In case report 2 a patient presented neuropathic pain in both feet. Examination showed pronounced allodynia and after topical bromhexine the pain of NRS 5 decreased to NRS1 within 15 min and disappeared after 30 min for hours (see paragraph [0098], Fig. 6, last columns, “neuropathic forefoot pain’).
In case report 3 a patient suffered from pain in the right hand and wrist due to osteoarthritis and a painful knee after meniscus surgery. Topical bromhexine cream led to pain reduction from NRS 6 before treatment to NRS 0.5 within 2 hours in the right hand and pain reduction from NRS 8 to NRS 4.5 in the knee.
In case report 4 a patient developed a dynamic allodynia and pinprick hyperalgesia and hypersensitivity to cold and airbrush which spread out circular to the abdominal region following an infection with the herpes zoster virus. Just the dorsal part of the area was treated with bromhexine and a few minutes later the hypersensitivity reduced and then disappeared completely. The pain in the treated area declined from NRS 6 to NRS4 after 15 min and to NRS 1 after 30 min (see paragraph [00100], Fig. 6, second columns from the left, “postherpetic neuralgia’).


In case report 6 (see paragraph [00102]) a 75 year old patient with rheumatoid arthritis and fibromyalgia experienced pain in her hands and hence self-supply was threatened. Treatment with bromhexine cream allowed her to close a fist and move her hands less painfully and resulted in a helpful reduction of functional impairment. Also in case reports 10 and 11 (see paragraphs [00106]-[00108]) fibromyalgia pain in hand/fingers was strongly alleviated following application of bromhexine cream.
In case report 9 a patient with chronic pain caused by osteoarthritis of the fingers for many years was able to close a fist completely following topical bromhexine administration, which was only incompletely closed and very painful prior to treatment.
Thus, it has been demonstrated in the application as filed that pain conditions as diverse as postherpetic neuralgia, postoperative neuralgia, allodynia, radiculopathy, osteoarthritis pain, rheumatic pain, complex region pain syndrome (CRPS) fibromyalgia etc. were successfully treated with bromhexine. Most of these patients were difficult to treat with and/or did not respond to conventional pain medication. There is a constant need for further pain medications in order to be able to help such patients with chronic pain that are otherwise forced to accept that no pain alleviation is available to ease their suffering. Esperester does not disclose bromhexine as a pain-reducing agent, thus the claimed subject matter is not obvious in view of the cited reference”.



Claims 1-12 and 15-18 were previously rejected under 103 over Baeyens-Cabrera et. al., WO 2009103487 A1. Applicant’s reasons for traversal are summarized and addressed below.

Applicant has argued Baeyens-Cabrera refers to the use of compounds binding to the sigma receptor for treating or preventing neuropathic pain resulting from chemotherapy, and it is demonstrated the sigma receptor binding compound is effective for treating neuropathic pain, allodynia, or hyperalgesia developing after chemotherapy. Applicant has further submitted this is more evident when the sigma ligand is specifically a sigma receptor antagonist in the form of a neutral antagonist, an inverse agonist, or a partial agonist (p. 2, lines 26-30). 

Applicant’s arguments are not found persuasive. As noted by Applicant, Baeyens-Cabrera teaches the use of sigma ligands for treating neuropathic pain due to chemotherapy, and bromhexine HCl is included as a sigma ligand. Additionally,  Baeyens-Cabrera teaches bromhexine HCl within the list of sigma ligands that have a higher affinity to the sigma receptor. 
Claims 1-12 and 15-18 were examined and are rejected. 



Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10-12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esperester et. al., US 20030166732 A1 (publ. 9/4/2003).
The claims are drawn to a method of treating a patient with acute or chronic pain comprising administering to the patient bromhexine or a salt thereof.
Esperester teaches the administration of pharmaceutical compositions comprising ambroxol, bromhexine, or pharmaceutical salts thereof for treating painful conditions in the oral and pharyngeal cavity (Title & Abstract; para [0002], [0005], [0008]). Esperester teaches ambroxol as a metabolite of bromhexine, and exemplifies a composition comprising both . 

Claims 1-12 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baeyens-Cabrera et. al., WO 2009103487 A1 (publ. 8/27/2009). 
Baeyens-Cabrera teaches the use of sigma receptor ligands for treating neuropathic pain that has developed as a consequence of chemotherapy (Title & Abstract; p. 1, lines 5-6). Baeyens-Cabrera teaches peripheral neurotoxicity as a clinically significant complication of cancer chemotherapy, with neuropathic pain, allodynia, and hyperalgesia developing in a number of cases (p. 2, lines 3-22). Baeyens-Cabrera teaches administration of a compound that binds to the sigma receptor is highly effective for treating neuropathic pain, allodynia, and hyperalgesia developing after chemotherapy (p. 2, line 26-p. 3, line 2). Treatment of peripheral neuropathic pain is further taught (p. 7, line 26-p. 8, line 2); specifically, treatment of this type of pain is a preferred embodiment (p. 32, line 20). Chronic peripheral neuropathic pain is also taught (p. 2, lines 3-11; p. 7, lines 16-25). Baeyens-Cabrera teaches compounds that bind to rd compound from bottom of page). Bromhexine HCl is further included within a specific embodiment of sigma receptor ligands having an IC50≤ 250 nM (p. 23, line 5, Table 2-p. 28, line 1, with emphasis on p. 24, left col., last compound). Baeyens-Cabrera teaches the sigma receptor ligand compounds to be administered in a pharmaceutical composition, and that various routes of administration are acceptable, including orally, topically, and transdermally, in dosage forms such as creams, liquids, and transdermal patch (p. 29, line 24-p. 31, line 24). Treatment of humans or other mammals is taught (p. 36, line 14-p. 37, line 9). Baeyens-Cabrera teaches treatment of pain in the orofacial region, e.g., the face and mouth, including acute and chronic pain in this region (p. 34, lines 14-15; p. 38, lines 3-12); as such, it would have been prima facie obvious to have treated peripheral neuropathic pain localized to the orofacial region. As Baeyens-Cabrera teaches treatment of neuropathic pain developing as a consequence of chemotherapy, including allodynia and hyperalgesia, and acute and chronic peripheral neuropathic pain comprising administering a sigma receptor ligand, with bromhexine HCl included within a specific embodiment of such compounds, it would have been prima facie obvious to one of ordinary skill in the art, to have arrived at the instantly claimed method of treatment, with a reasonable expectation of success. 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Conclusion
Claims 1-12 and 15-18 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627